Citation Nr: 0433185	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  02-20 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, lumbar spine, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating in excess of 20 
percent for degenerative joint disease, left hip.

3.  Entitlement to an increased rating for residuals of 
fractures, left tibia and fibula, with ankle impairment, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for degenerative joint 
disease, left knee, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for degenerative joint 
disease, right knee, currently evaluated as 20 percent 
disabling.

6.  Entitlement to special monthly compensation based on the 
need for aid and attendance/housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to October  
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Albuquerque, New Mexico.

The issues of entitlement to an increased evaluation higher 
than 40 percent for degenerative joint disease, lumbar spine, 
and entitlement to special monthly compensation based on the 
need for aid and attendance are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for an increased evaluation higher than 
20 percent for degenerative joint disease, left hip; an 
increased evaluation higher than 30 percent for residuals of 
fractures, left tibia and fibula, with ankle impairment, an 
increased evaluation higher than 10 percent for degenerative 
joint disease, left knee; and an increased evaluation higher 
than 20 percent for degenerative joint disease, right knee; 
all reasonable development necessary for the disposition of 
the appeal of this claim has been completed.

2.  The veteran's degenerative joint disease of the left hip 
is manifested by limitation of flexion that is no less than 
30 degrees, 15 degrees of external rotation, and zero degrees 
of internal rotation, with no additional functional 
impairment due to pain.    

3.  The veteran's residuals of fractures of the left tibia 
and fibula, with ankle impairment, are manifested by 
ankylosis of the ankle at 15 degrees of plantar flexion and 
shortening of the left lower extremity of no more than six 
centimeters; there is also marked atrophy of the left calf, 
decreased strength with marked weakness of the left lower 
extremity; the fractures of the left tibia and fibula are not 
manifested by nonunion with loose motion.

4.  The veteran's degenerative joint disease of the left knee 
is manifested by pain with limitation of extension of 15 
degrees, but no more than 15 degrees; flexion limited to no 
less than 60 degrees; there is no objective medical evidence 
of instability, subluxation, frequent episodes of locking 
with effusion into the joint, or other additional functional 
impairment.

5.  The veteran's degenerative joint disease of the right 
knee is manifested by pain with limitation of extension of 20 
degrees, but no more than 20 degrees; flexion limited to no 
less than 60 degrees; there is no objective medical evidence 
of instability, subluxation, frequent episodes of locking 
with effusion into the joint, or other additional functional 
impairment.
CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for degenerative joint disease, left hip, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7,  
4.71a, Diagnostic Codes 5010-5003-5251, 5252, 5253 (2003). 

2.  The schedular criteria for a 40 percent rating for 
residuals of fractures of the left tibia and fibula, with leg 
length shortening and left ankle impairment, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.68,  4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5262, 5270, 5271, 5275 (2003).

3.  The schedular criteria for a 20 percent rating for 
degenerative joint disease of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7,  4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5003-5260, 5261, 5257 (2003); 
VAOPGCPREC 9-98; VAOPGCPREC 23-97; VAOPGCPREC 9-2004 (from 
September 17, 2004).

4.  The schedular criteria for a 30 percent rating for 
degenerative joint disease of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7,  4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5003-5260, 5261, 5257 (2003); 
VAOPGCPREC 9-98; VAOPGCPREC 23-97; VAOPGCPREC 9-2004 (from 
September 17, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  In this matter, the RO 
sent VCAA notice in November 2001 and January 2002, prior to 
the April 2002 rating decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II, which replaced the 
opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004, 
(holding a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2003).  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the April 2002 rating decision, the October 
2002 Statement(s) of the Case (SOC), and the April 2003 
Supplemental Statement(s) of the Case (SSOC) adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim.  The Board observes that the 
October 2002 SOC informed the veteran of the VCAA statute and 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, supra.

In order to comply with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, the VCAA notices erroneously provided the 
elements of a claim for service connection.  However, the 
pertinent information for increased evaluations was clearly 
explained in the subsequent rating decision and Statement of 
the Case.  Although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In its VCAA notice letter, the RO 
requested the veteran inform VA of "any additional 
information that you want us to try to get for you."  In a 
letter informing the veteran that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first. 

Because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that the Court of Appeals 
for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that the notifications received by the appellant 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown at 393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  Likewise, it appears that all obtainable 
evidence identified by the appellant relative to his claims 
has been obtained and associated with the claims file, and 
that he has not identified any other pertinent evidence, not 
already of record, that would need to be obtained for a fair 
disposition of this appeal.  The VA also provided the veteran 
with a medical examination to resolve the veteran's appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

FACTUAL BACKGROUND

One of the veteran's regular medical providers completed a VA 
Form 21-2680 (Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance) in August 2001.  The 
clinician described the restrictions on the lower extremities 
as follows:  severe limping, use of a cane, left leg shorter 
than the right leg, and severe bilateral knee degenerative 
joint disease.  He also noted degenerative joint disease of 
the left hip and indicated that the veteran has the ability 
to walk to one block without the assistance of another person 
and to drive a car.  The examiner described the veteran's 
mobility as very limited.
 
The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in December 2001.  The examiner 
noted that the claims file was not provided.  Medical history 
was negative for osteomyelitis.  He has worn a short leg 
brace extending to under the foot for ten years.  He has 
Canadian crutches, which were prescribed one month ago; 
before that he used a cane.  The veteran's current complaints 
were that he had constant throbbing pain from the left knee 
to the ankle.  He had stiffness in his ankle; he denied left 
ankle instability, weakness, or acute synovitis.  He reported 
that the pain in his knees and hips was also constant, but 
greater in the left hip for five years.  He described the 
pain as throbbing and worse when weight bearing and sitting 
down or standing up, i.e., when changing positions.  The 
right hip is minimally painful.  The pain is in the left 
lateral decubitus position.  He denied stiffness and 
swelling.  He stated his knees are unstable and he has fallen 
approximately six times over the past few months.  He also 
complained of lack of endurance.  The veteran reported that 
he takes two to three Percocet and 800 milligrams of 
Ibuprofen per day.  He indicated that these medications did 
not completely eliminate pain.  The examiner's review of VA 
outpatient records indicated he received 60 Percocet tablets 
monthly.

Additional history obtained upon the December 2001 VA 
examination included  flare-ups of joint symptoms occurring 
as frequently as walking to his car from his apartment, 
ambulating 50 feet was a precipitating factor and medications 
are an alleviating factor.  He reported that the duration of 
an ankle flare-up depended on his medication schedule.  There 
is no increase in functional impairment of the left ankle.  
The veteran denied periods of flare-ups in the knees and 
hips.  He described episodes of instability of the knees.  

Physical examination revealed marked bowing of the distal 
left leg, apex posterior.  There was marked atrophy of the 
left calf muscles and shortening of the left lower extremity.  
The left lower extremity measures 88 cm (centimeters) from 
the left anterior iliac spine to the mid medial malleolus and 
the right lower extremity measured 94 cm from the right 
anterior iliac spine to the mid medial malleolus.  There was 
no malunion or nonunion.  There was no tenderness or painful 
motion.  The veteran had marked difficulty rising from a 
chair and initiating gait.  He used Canadian crutches, but 
put most of his weight on the right lower extremity.  He wore 
a left foot brace extending to the upper calf.  The left 
ankle was moderately ankylosed with normal bony alignment, 
fixed in 15 degrees of plantar flexion.  There was 15 degrees 
of active and passive flexion-extension range of motion of 
the left ankle.  Ankle range of motion on the right side was 
normal.

Physical examination of the hips indicated 5 degrees active 
and 15 degrees passive abduction of the left hip.  Left hip 
flexion was 30 degrees active and 45 degrees passive.  The 
left hip demonstrated 15 degrees of external rotation and 
zero degrees of internal rotation.  Right hip abduction and 
adduction were normal.  Right hip flexion was 80 degrees 
active and 90 degrees passive.  The right hip demonstrated 25 
degrees of external rotation and 15 degrees of internal 
rotation.  The right knee had 110 degrees of active flexion 
and -20 degrees of extension, and 130 degrees of passive 
flexion and -20 degrees extension.  The left knee showed 120 
degrees of active flexion and -15 degrees of extension.   
Passive flexion was 140 degrees and extension was -15 degrees 
in the left knee.  There was pain on the left knee in 
extension on return from passive flexion at 45 degrees.  
There was no additional limitation.  Both knees were stable 
and nontender.  There was mild to moderate bilateral 
quadriceps atrophy and marked left calf muscle atrophy.  
Strength was +5/5 in the right lower extremity and +2/-3/5 in 
the left lower extremity.  Deep tendon reflexes were normal, 
knees and ankles.   

The diagnoses were as follows: severe degenerative joint 
disease, left ankle; healed fracture deformity left distal 
tibial shaft with prominent apex posterior angulation; limb 
length discrepancy due to above, left lower extremity shorter 
than the right lower extremity; degenerative joint disease, 
left hip; degenerative joint disease, knees; and marked 
weakness of the left lower extremity, precise etiology 
undetermined at this time, likely due to lumbar spine 
condition.   

VA outpatient records show several notes pertaining to the 
issues on appeal.  In August 2002, the veteran underwent a 
power mobility evaluation consultation.  The impression was 
that the veteran had medical indications for power mobility.  
In September 2002, the veteran reported that his pain 
medication was "not touching" his pain.  He received an 
early refill of his medications by over two weeks.  He 
reported that he can hardly walk and can do nothing around 
the house.  On another occasion, the veteran indicated he 
could hobble around his apartment a little bit.  He described 
his pain as 7-8 of 10 with activity and 3-4 of 10 without 
activity.  Notes indicate in November that the veteran could 
independently ambulate household distances using forearm 
crutches.  The veteran reported in January 2003 that if he 
does nothing, he has no pain, and pain increased with 
activity.

The veteran testified in a local hearing in February 2003 
that his hip is "shot" so replacement will not do any good.  
(Transcript (T.) at p. 5)  It causes constant pain.  (T. at 
pp. 5-6)  The left leg is shorter than the right and the 
discrepancy causes problems in his hip and back.  The veteran 
indicated that he wears a lift shoe, but it does not help 
much  (T. at p. 6)  He said that he could walk short 
distances like across his living room, approximately 20 feet.  
He contended that his right and left knee disabilities 
warrant higher ratings because of pain.  (T. at p. 7)

LAW AND REGULATIONS

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

Degenerative joint disease of the left hip, right knee, and 
left knee are evaluated under 38 C.F.R. § 4.71a (2003), 5010 
(arthritis, due to trauma), which is rated under arthritis, 
degenerative (Diagnostic Code 5003).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of a specific joint or joints is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.

Accordingly, degenerative joint disease, left hip is 
currently evaluated under the range of motion codes for the 
hip.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 
5253 (2002) pertain to motion limitation of the thigh/hip.  
Limitation of thigh extension to five degrees warrants a 10 
percent rating.  Diagnostic Code 5251. Limitation of thigh 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
rating, limitation of flexion to 20 degrees warrants a 30 
percent rating and limitation of flexion to 10 degrees 
warrants a 40 percent rating. Diagnostic  Code 5252.  
Limitation of thigh rotation, where toe-out motion beyond 15 
degrees is lost, warrants a 10 percent rating.  Limitation of 
thigh adduction where the ability to cross the legs is lost 
warrants a 10 percent rating.  Limitation of thigh abduction 
beyond 10 degrees warrants a 10 percent rating.  Diagnostic 
Code 5253.  

Degenerative joint disease of the left knee and the right 
knee is currently evaluated under Diagnostic Code 5260.  
Diagnostic Code 5260 (Leg, limitation of flexion of) provides 
a noncompensable evaluation for flexion of the leg limited to 
60 degrees, a 10 percent rating for flexion limited to 45 
degrees, a 20 percent rating for flexion limited to 30 
degrees, and a 30 percent rating for flexion limited to 15 
degrees.

Under Diagnostic Code 5261, a noncompensable rating is 
provided for extension of the leg limited to 5 degrees, a 10 
percent rating where extension is limited to 10 degrees, a 20 
percent rating where extension is limited to 15 degrees, and 
a 30 percent rating is assigned where extension is limited to 
20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

For a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
Diagnostic Code 5260 or 5261 must at least meet the criteria 
for a zero percent rating. See VAOPGCPREC 9-98 and VAOPGCPREC 
23-97.  A separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See VAOPGCPREC 9-98, supra.

A recent General Counsel opinion determined that a veteran 
can receive separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 if a particular knee disorder or two 
different knee disorders cause both limitation of flexion and 
limitation of extension of the same joint.   See VAOPGCPREC 
9-2004 (September 17, 2004).

The veteran's residuals of fractures, left tibia and fibula, 
with ankle impairment are currently evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (Tibia and fibula, impairment 
of).  This code provides a 30 percent rating for malunion of 
the tibia and fibula with marked knee or ankle disability.  A 
40 percent evaluation is warranted when there exists a 
nonunion of the tibia and fibula with loose motion, requiring 
a brace.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).


ANALYSIS

Degenerative Joint Disease, Left Hip

The veteran's degenerative joint disease of the left hip is 
manifested by limitation of flexion that is no less than 30 
degrees, 15 degrees of external rotation, and zero degrees of 
internal rotation, with no additional functional impairment 
due to pain.    Flexion to 30 degrees is consistent with the 
current 20 percent rating under Diagnostic Code 5252.  To 
warrant an evaluation of 30 percent, the veteran's flexion 
must be limited to 20 degrees.  

The maximum rating for limitation of thigh extension, 
limitation of thigh rotation, where toe-out motion beyond 15 
degrees is lost, and limitation of thigh adduction where the 
ability to cross the legs is lost is 10 percent, and the 
maximum rating for limitation of thigh abduction beyond 10 
degrees is 20 percent.  Diagnostic Codes 5251, 5253.  There 
is no medical evidence to support a rating in excess of 20 
percent for the veteran's left hip disability under the 
applicable rating criteria.  

38 C.F.R. § 4.71, Plate II illustrates hip flexion as being 
from 0 when extended to 125 degrees when the hip is fully 
bent toward the abdomen.  The limitation of flexion 
demonstrated by the veteran does not meet the criteria for an 
evaluation in excess of 20 percent.  The Board considered 
additional compensation for functional impairment due to 
pain, but finds that it is not appropriate in this case.  In 
this regard, the VA examiner noted marked difficulty changing 
positions and increased pain with weight bearing, but 
determined that there were no periods of flare-ups and no 
additional disability.  There is no objective evidence or 
competent opinion to show that pain, weakness, fatigue, 
incoordination or flare-ups of any of these symptoms results 
in any additional limitation of motion to a degree that would 
support a rating in excess of 20 percent under any of the 
applicable limitation of motion codes.  Id; 38 C.F.R. § 4.40, 
4.45, 4.59; DeLuca, supra.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Residuals of Fractures, Left Tibia and Fibula, with Ankle 
Impairment  

The current 30 percent rating is the maximum evaluation 
allowed for residuals of fractures of the left tibia and 
fibula under 38 C.F.R. § 4.71a, Diagnostic code 5262.  
However, a review of the record shows that an increased 
evaluation to 40 percent for residuals of fractures of the 
left tibia and fibula, with ankle impairment is warranted 
based upon alternative rating criteria.  The objective 
medical evidence shows a six-centimeter discrepancy between 
the lengths of the left and right lower extremities from the 
anterior iliac spine to the mid medial malleolus, which is 
consistent with a 20 percent evaluation but no more than 20 
percent, under Diagnostic Code 5275.  The Board observes the 
note under this code prohibits combining it with other 
ratings for fracture or faulty union of the same extremity.  
The Board interprets this note to prohibit combining 
Diagnostic Code 5275 with Diagnostic Code 5262 (Tibia and 
fibula, impairment of); the latter code pertains to malunion 
or nonunion of fractures.  However, that note does not 
prohibit combining Diagnostic Code 5275 with Diagnostic Code 
5270 (Ankle, ankylosis of).  Under the latter code, the 
veteran is entitled to an additional 20 percent because his 
left ankle is ankylosed at 15 degrees plantar flexion.   

The combined ratings for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation (Diagnostic Code 5165), 
whereas the combined evaluations for disabilities from the 
middle or lower third of the distance from the perineum to 
the knee joint measured from the perineum shall not exceed 60 
percent (Diagnostic Code 5162).  38 C.F.R. § 4.68 (2004).  In 
this case, with the additional rating of 20 percent for 
ankylosis of the left ankle, combined with the current 
ratings of 20 percent each for degenerative joint disease of 
the left knee and residuals of fractures of the left tibia 
and fibula, the combined rating for the veteran's 
disabilities of the left lower extremity from the middle or 
lower third of the distance from the perineum to the knee 
joint is 50 percent.  See 38 C.F.R. § 4.25.  Thus, a higher 
rating is not precluded by the amputation rule.  (The veteran 
is also in receipt of a 20 percent rating for a left hip 
disability; combing this rating with the evaluations noted 
above is also not precluded by the amputation rule.)  As to 
whether a rating in excess of 20 percent is warranted for the 
ankle, the medical evidence does not show ankylosis between 
30 and 40 degrees plantar flexion or between zero and 10 
degrees dorsiflexion.  Accordingly, a rating in excess of 20 
percent is not warranted under Code 5270.  A 20 percent 
rating is the maximum evaluation allowed based on limitation 
of motion of an ankle under Code 5271.  Consideration of 38 
C.F.R. §§ 4.40 and 4.45 is unnecessary where a claimant is in 
receipt of the maximum rating for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus, the 
preponderance of the evidence is against a rating in excess 
of 40 percent for the veteran's residuals of fractures of the 
left tibia and fibula with leg length shortening and left 
ankle impairment.  38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz, supra. 

Degenerative Joint Disease, Left Knee

Objective evidence demonstrates that an increased rating is 
warranted for degenerative joint disease, left knee under 
Diagnostic Code 5261.  On examination in December 2001, the 
veteran's extension was limited by 15 degrees, which warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Although the veteran did exhibit some limitation in 
range of motion in flexion, the limitation is not of 
sufficient severity to entitle him to a compensable rating 
under Code 5260.  

While separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 are permitted if a particular knee 
disorder or two different knee disorders cause both 
limitation of flexion and limitation of extension of the same 
joint (VAOPGCPREC 9-2004 (September 17, 2004)), in order to 
warrant 10 percent based on limited flexion, flexion must be 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  The veteran demonstrated 120 degrees active flexion, 
which falls far short of what is required for a compensable 
rating based upon limitation of flexion.  

The veteran's left knee is not ankylosed and there has been 
no diagnosis of dislocation or removal of semilunar 
cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 
5259 (2003).  The Board considered functional impairment or 
the DeLuca factors.  The examiner duly noted the veteran's 
subjective complaints of constant throbbing pain and lack of 
endurance.  She also noted the veteran's description of 
flare-ups, but she determined that there was no additional 
impairment.  The medical evidence does not show that pain, 
weakness, fatigueability, incoordination, or flare-ups of any 
of these symptoms results in additional function limitation 
(i.e., limitation of motion) to a degree that would support a 
separate compensable rating based upon limitation of flexion 
of the knee or a rating in excess of 20 percent based upon 
limitation of extension.  38 C.F.R. § 4.40, 4.45, 4.59; 
Deluca, supra.

The most recent VA examiner also noted the veteran's 
subjective complaints of instability and falling down in his 
medical history.  However, the clinical evaluation showed 
that both of the veteran's knees were stable.  There is no 
medical evidence of subluxation.  In the absence of objective 
evidence, a separate rating for lateral instability or 
subluxation is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257; VAOPGCPREC 9-98 and VAOPGCPREC 23-97.  

In view of the foregoing, the Board finds that the evidence 
supports an increase to 20 percent for the veteran's left 
knee disability and that the preponderance of the evidence is 
against a rating in excess of 20 percent.  Thus, the benefit 
of the doubt doctrine is not applicable to the question of a 
rating in excess of 20 percent.  38 U.S.C.A. § 5107(b); 
Gilbert, supra; Ortiz, supra. 

Degenerative Joint Disease, Right Knee

The objective evidence substantiates an increase of 
disability to 30 percent for degenerative joint disease, 
right knee under Diagnostic Code 5261.  When the veteran 
underwent his most recent C&P examination, extension of the 
right leg was limited by 20 degrees on both active and 
passive extension.  Extension limited to 20 percent warrants 
a 30 percent evaluation.  In order to receive a higher 
evaluation, extension must be limited to 30 degrees; the 
medical evidence does not show extension limited to more than 
20 degrees.  The veteran's movement in flexion was to 110 
degrees, a limitation of only 30 degrees.  To receive a 10 
percent rating under Diagnostic Code 5260, a limitation of 45 
degrees is required, i.e. there can be no more than 45 
degrees of flexion.  Thus, a separate rating under Diagnostic 
Code 5260 is not warranted.  VAOPGCPREC 9-2004 (September 17, 
2004).

There is no objective evidence or competent opinion to show 
that pain, weakness, fatigue, incoordination or flare-ups of 
any of these symptoms results in any additional limitation of 
motion to a degree that would support a rating in excess of 
30 percent based on limitation of extension or a compensable 
rating based upon limitation of flexion.  38 C.F.R. § 4.40, 
4.45, 4.59; DeLuca, supra.  

As noted above, the examiner found no instability or 
subluxation of the right knee.  Accordingly, the veteran is 
not entitled to a separate compensable rating under 
Diagnostic Code 5257.  VAOPGCPREC 9-98 and VAOPGCPREC 23-97.  

The evidence supports an increased rating for the veteran's 
right knee disability to 30 but the preponderance of the 
evidence is against a rating in excess of 30 percent.  Thus, 
the benefit of the doubt doctrine is not applicable to the 
question of a rating in excess of 30 percent.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra; Ortiz, supra. 

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
consideration of whether an extraschedular consideration is 
warranted for the veteran's left hip, left leg, left knee, or 
right knee disabilities.  The governing norm in such 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  The Board further notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization for any of the disabilities at issue.  There 
is also no evidence of marked interference with employment.  
In the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

A rating in excess of 20 percent for degenerative joint 
disease of the left hip is denied.

A 40 percent evaluation for residuals of fractures of the 
left tibia and fibula, with leg length shortening and left 
ankle impairment is granted, subject to the law and 
regulations governing the payment of monetary benefits.

A 20 percent evaluation for degenerative joint disease of the 
left knee is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A 30 percent evaluation for degenerative joint disease of the 
right knee is granted, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

Degenerative Joint Disease, Lumbar Spine

The veteran's service-connected degenerative joint disease of 
the lumbar spine was  evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).  It 
appears the RO also evaluated the disability under Diagnostic 
Code 5292 (Spine, limitation of motion, lumbar).  The 
schedular criteria under Diagnostic Code 5293 were changed 
effective September 23, 2002.  Additional revisions to 
Diagnostic Code 5293, as well as Diagnostic Code 5292, were 
made, effective September 26, 2003, when VA promulgated new 
rating criteria for diseases and injuries of the spine.  
Specifically, Diagnostic Code 5243 (Intervertebral disc 
syndrome), Note 6 directs intervertebral syndrome is to be 
evaluated under the General Rating Formula for Disease and 
Injuries of the Spine or under the formula for rating based 
on incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  Diagnostic Code 5292 was renumbered as 
5237 (lumbosacral or cervical strain) and degenerative 
arthritis of the spine is now found under Diagnostic 5242.  
The veteran has not been apprised of the new criteria.  
Moreover, the new criteria were neither considered when the 
veteran underwent his VA physical examination in December 
2001 nor when the RO adjudicated his claim.  Generally, where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  VAOPGCPREC 7-2003 (November 19, 2003).  

In view of the foregoing, the veteran should be afforded a 
more current VA compensation examination to determine the 
current status of his low back disability.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Thereafter, the RO must 
readjudicate the claim for a rating in excess of 40 percent 
for his low back disability with consideration of all of the 
applicable rating criteria.  

Special Monthly Compensation

The RO received a VA Form 21-2680 (Examination for Housebound 
Status or permanent Need for Regular Aid and Attendance) in 
August 2001, in which, the examiner certified that daily 
skilled services were not indicated, whereas certifications 
in September 2002 and October 2003 indicate that the veteran 
requires the daily personal health care services of a skilled 
provider without which, the veteran would require hospital, 
nursing home, or other institutional care.  There is also a 
January 2002 document, apparently signed by a physician 
assistant,  
 indicating that the veteran is not confined to the home and 
can feed himself, attend to the needs of nature unassisted, 
dress himself without help, bathe himself, and walk 50 feet 
with Canadian crutches.  The January 2002 document is the 
only competent evidence that addresses each of the criteria 
found in the applicable law and regulations and it goes 
against the claim, but, as noted above, subsequent 
evaluations indicate otherwise, albeit based upon incomplete 
evaluations.  Under these circumstances, the Board finds that 
another physical examination is needed to address each of the 
criteria for aid and attendance, and to substantiate through 
objective findings whether aid and attendance is warranted.  
38 C.F.R. § 4.2 (2003); see also Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994) (inadequate examination frustrated 
judicial review).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to the claims that remain on 
appeal of the impact of the notification 
requirements on his claims.

2.  The RO should then arrange for VA 
orthopedic and neurological 
examination(s) to determine the current 
severity of the veteran's service-
connected degenerative joint disease, 
lumbar spine.  All indicated studies 
should be conducted and all clinical 
findings should be reported in detail.  
(a) The examiner should describe the 
manifestations of the veteran's 
degenerative joint disease, lumbar 
spine, in accordance with pertinent 
former and revised criteria for 
intervertebral disc syndrome (IVDS) and 
limitation of motion, lumbar spine.  (b) 
The examiner should (i) render findings 
as to whether, during examination, there 
is mild, moderate, severe, or pronounced 
IVDS, if any, and (ii) specify the total 
duration of incapacitating episodes, if 
any, over the past 12 months (an 
"incapacitating episode" being a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by and 
treatment by a physician).  (c) The 
examiner should also provide findings as 
to whether there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  (d) If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  

If the physician cannot answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  A complete rationale for the 
comments expressed should be provided.  
The claims file, and a copy of this 
remand, should be made available to the 
examiner and the examiner is requested 
to indicate in the examination report if 
the records were reviewed.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim.  
Specifically, that failure to report 
without good cause for an examination in 
conjunction with a claim for an 
increased rating will result in the 
denial of the claim.  38 C.F.R. § 3.655 
(2003).

3.  The RO should also arrange an 
appropriate VA examination for the 
purpose of determining whether the 
veteran meets the criteria for special 
monthly compensation on the basis of 
need for regular aid and attendance or 
at the housebound rate.  The RO must 
send the claims folder to the examiner 
for review.  The examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner should provide comments as 
to whether, due to disability or 
disabilities, the veteran: 

a.  is unable to dress or undress 
himself.

b.  is unable to keep himself ordinarily 
clean and presentable.

c.  has frequent need of adjustment of 
any special prosthetic or orthopedic 
appliances which by reason 
of the particular disability cannot be 
done without aid (this will not include 
the adjustment of appliance 
which normal persons would be unable to 
adjust without aid such as supports, 
belts, or those with 
lacings at the back).

d.  is unable to feed himself through 
loss of coordination of upper 
extremities or through extreme 
weakness.

e.  is unable to attend to the wants of 
nature.

f.  has incapacity, physical or mental, 
which requires care or assistance on a 
regular basis to protect the veteran 
from hazards or dangers incident to his 
daily 
environment.

g.  is bedridden.  Bedridden for VA 
purposes is that condition which through 
its essential character 
actually requires that the veteran 
remain in bed.  The fact that the 
veteran may have voluntarily taken to 
bed or that a physician has prescribed 
rest in a bed for the greater or lesser 
part of the day to promote convalescence 
or cure will not suffice.

h.  is blind.

i.  is housebound, meaning that he is 
substantially confined to his dwelling 
or immediate premises and that such will 
continue throughout his lifetime.

j.  is so helpless as to need regular 
aid and attendance.

For each comment requested above, the 
examiner should specifically provide a 
positive or negative response and give a 
complete rationale for each answer.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  The RO should then 
readjudicate the issues of an increased 
evaluation for degenerative joint 
disease, lumbar spine, and special 
monthly compensation based on the need 
for aid and attendance.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



